Exhibit 99.1 This presentation includes forward-looking statements which reflect the Company’s current views with respect to future events and financial performance, but involve uncertainties that could significantly impact results. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for such forward-looking statements. Safe Harbor Statement Who We Are Since 1966, Met-Pro Corporation has been a leading global provider of superior, value-added, synergistic solutions, products and systems that include: •filtration and purification equipment for air, water and harsh corrosive liquids; •fluid handling equipment for water, saltwater, corrosive, abrasive and high-temperature liquids; and •proprietary water treatment chemicals that address the world’s growing need for clean air and water, reduced energy consumption and improved operating efficiencies. Product Recovery/ Pollution Control 46.6% Filtration/ Purification 11.4% Fluid Handling 30.9% Mefiag
